Citation Nr: 1206128	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-25 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from September 1973 to September 1975.  

Service connection for a right knee disability was previously denied by the RO in March 1988, March 1996, and May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO which, in part, found that new and material evidence had not been submitted to reopen the claim of service connection for a right knee disability.  

In the Written Brief Presentation, dated in February 2012, the representative raised the additional issues of service connection for hypertension, defective hearing and diabetes mellitus due to herbicide exposure.  These issues are not in appellate status and are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1.  Service connection for a right knee disability was last finally denied by an unappealed rating decision in May 2003.  

2.  The evidence received since the May 2003 RO decision is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The May 2003 RO decision which last denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim of service connection for a right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in November 2008 was sent by VA to the Veteran and his representative in accordance with the duty to notify provisions of VCAA, and it is clear from the record that the Veteran and his representative are fully aware of the evidence necessary to reopen his claim and to establish entitlement to the benefits sought.  They were likewise, given ample time to submit any such evidence.  Therefore, under the specific facts of this case, the Board finds that the notice requirements are satisfied.  Likewise, all relevant and available records have been obtained as to satisfy the duty to assist.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Finality

As noted above, service connection for a right knee disability was last finally denied by the RO in May 2003.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence of record at the time of the March 1988 rating decision which denied service connection for a right disability included the Veteran's service treatment records which showed treatment for mild cellulitis of the right leg, which included the knee in November 1974.  The service records were completely devoid of any complaints or findings of a right knee injury, and there was no evidence of any right knee problems or disability at the time of his service separation examination in June 1975.  (Cellulitis is a bacterial skin infection, see www. mayoclinic.com/health/
cellulitis/DS00450.  

The Veteran's attempts to reopen the claim for a right knee disability were denied by the RO in March 1995 and May 2003, on the basis that he did not submit any competent evidence showing that he had a current disability which was related to service.  The evidence submitted included numerous VA medical records showing treatment for various unrelated maladies, and two lay statements to the effect that the Veteran had right knee problems for many years.  

The evidence added to the record since the May 2003 RO decision consists primarily of more recent VA outpatient notes and a letter from the Veteran.  The VA medical records showed treatment for various maladies from 2006 to 2009, and that the Veteran had mild degenerative joint disease of the right knee on VA x-ray study in October 2008.  

The Veteran's letter merely restated his long standing contentions and, as such, is cumulative and may not serve to reopen the claim.  

While the Veteran believes that he has a right knee disability at present which is related to service, he is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997)  ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.").  Furthermore, there is no competent medical opinion relating any current right knee disability to service.  

As a whole, the additional evidence does not offer any new or probative information showing that the Veteran's sustained a right knee injury in service or that he has a current right knee disability which is related to military service, and is essentially cumulative of evidence already of record.  The evidence previously considered showed that the Veteran was treated for mild cellulitis with antibiotics in November 1974, and that his symptoms resolved without residual disability as evidence by the absence of any further treatment or pertinent abnormalities during service, including at the time of his separation examination in June 1976.  Significantly, there were no complaints or any objective evidence of a right knee injury in service.  The first objective evidence of a right knee disability, degenerative joint disease, was in 2008, more than 32 years after service.  However, no evidence has been submitted to show that the Veteran has cellulitis of the right knee at present or at any time since service, or that mild knee degenerative joint disease first detected more than 3 decades after service is linked to service.  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for a right knee disability, the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


